DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (WO 2013046549, provided on IDS 06/04/2021, using Google English Translation for citations).
Regarding claim 1, Fukuda discloses a battery 1 comprising an electrode group 14 including a positive electrode plate and a negative electrode plate. Fukuda further discloses an outer package 16 formed from laminate films 13 [page 4]   reading on the claimed  exterior body housing the electrode body . Fukuda further discloses a lead plate 15 connected to each of the positive electrode plate and the negative electrode plate, the lead plate 15 is drawn to the outside of the exterior body 16 [page 4]. Examiner notes the lead plate 15 reads on the claimed  positive electrode and negative electrode current collector terminals arranged outside the exterior body.  Fukuda further discloses the portion where the laminate film 13 is welded (seal portion), is welded to close the opening and seal the outer package 16 [page 4].
Fukuda further discloses a battery case 12 having a hollow and a rectangular cross section  and is formed in a rectangular shape [page 4], reading on the claimed housing part housing the electrode body. See figure 4, the housing part battery case 12 has a flat face facing the wide face of the electrode body. Examiner notes the rectangular cross section reads on the claimed flat face facing the wide face of the electrode body.  Fukuda further discloses a top plate 18 and a bottom plate 19 to close the opening of the battery case 12 [page 4], reading on the claimed sealed part formed around the housing part. Examiner notes the sealed portion and sealed part isolates an inside and outside of the exterior body 16 from the housing 12.
Fukuda further discloses the battery case 12 includes long side wide walls 12a and a short side surfaces 12b  [page 4]  reading on the claimed  four side walls corresponding to four sides of the wide face . The central portion of the long side wall 12a of the battery case 12 is curved inward toward  the laminated battery, see also figure 4a [page 5]. See figure 4a the pair of side walls 12a curves inward of the exterior body and toward the electrode body so as to closely approach the electrode body (electrode group 14/battery 1). 

    PNG
    media_image1.png
    867
    725
    media_image1.png
    Greyscale

Fukuda et al. figure 4 
Regarding claim 4, Fukuda discloses all of the limitations as set forth above in claim 1. Fukuda further discloses, see figures 1 and 3, the lead plates 15 (positive and negative  electrode current collector terminals) are both arranged on a short side of the wide face, which has a rectangular shape of the electrode body 14. 

    PNG
    media_image2.png
    748
    904
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    717
    840
    media_image3.png
    Greyscale

Fukuda et al. figures 1 and 3 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (WO 2013046549, provided on IDS 06/04/2021, using Google English Translation for citations), as applied to claim 1 above, and further in view of  Takahashi et al. (US 2005/0122664). 
Regarding claim 5, Fukuda discloses all of the limitations as set forth above in claim 1. Fukuda does not disclose the laminated film has a metal layer and a resin layer, the metal layer having a thickness of 100 um or less.  However it  is known and  common in the art for a laminated film to have a metal and resin layers as shown by Takakashi. Takahashi discloses an electrochemical device including a composite packaging film, which is a laminate having a thickness of 20 um, and having an innermost layer of resin, and a metal layer are stacked to from the packaging film (Takahashi:[0174]). It would have been obvious to one having ordinary skill in the art to have the laminate film of Fukuda have a metal layer and a resin layer, where the metal layer has a thickness of 100 um or less, in order to have an exterior body having a sufficient strength and security. 
Claims 2-3 and  6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (WO 2013046549, provided on IDS 06/04/2021, using Google English Translation for citations) 
Regarding claims 2 and 3, Fukuda discloses all of the limitations as set forth above in claim 1. Fukuda further discloses, see figure 1, a periphery of the exterior body 16  has two long side parts corresponding to long sides of the wide face, and two short side parts corresponding to short sides of the wide face in a state where the electrode body 14 is housed in the exterior body.   Fukuda does not disclose a ratio of a length of the respective long side parts to a length of the respective  short side parts is 2 or more and/or a ratio of a length of the respective long side parts to a width of the sealed part in the long side parts is 15 or more. However, in an effort to optimize the roles of the long and short sides of the exterior body, it would have been obvious to one having ordinary skill in the art to have a ratio of a length of the respective long side parts to a length of the respective  short side parts is 2 or more and/or a ratio of a length of the respective long side parts to a width of the sealed part in the long side parts is 15 or more, in order to further secure and seal the exterior body and the battery components. 
Regarding claim 6, Fukuda discloses all of the limitations as set forth above in claim 1. Fukuda does not disclose wherein in the two long sides and two short sides of the flat face of the housing part, a ratio of a distance between a curve apex in one of the two long sides and a curve apex in the other of the two long sides, to a length of the respective short sides is 0.9 or more and 0.99 or less. However, Fukuda further discloses the maximum separation distance (reading on the claimed  distance of the curve apex) between the two long side walls 12a facing each other in the battery case 12 is larger than the thickness of the laminated battery 1 by about 0 mm to 1.2 mm, and the maximum separation distance between the two short side walls 12b facing each other in the battery case 12 is the width of the laminated battery 1 is designed to be about 0.2 mm or more and 0.5 mm or less [page 5]. The central portion of the long side wall 12 a is curved inward  toward the laminated battery 1,  and the distance between the central portions of the two long side walls 12 a of the battery case 12 is less than the thickness of the laminated battery 1. It is designed to be as small as 0.5 mm or more and 0.3 mm or less [page 5].   Fukuda further discloses in order to increase the separation distance 21(reading on the distance of the curve apex)  between the central portions of the long side walls 12a, the deformation amount of the length 22 in the vertical direction of the short side walls 12b (the thickness direction of the battery case 12) , the amount of deflection needs to be larger [page 5]. The plate thickness t1 is increased so that the long side wall 12a does not easily buckle, and the plate thickness t2 is set so that the length 22 of the short side wall 12b in the vertical direction (thickness direction of the battery case 12) is easily extended. The plate needs to be thin. However, if the plate thickness t2 is made too thin, the short side wall 12b cannot maintain the vertical state when the pressing force 24 is applied, and reversely warps into a shape bulging inward, thereby increasing the separation distance 21 [pages 5- 6].
Fukuda further discloses  a component force 25 is also applied in a direction parallel to the surface of 12a. This force is a force that acts to buckle and deform the long side wall 12a. The buckling deformation causes the long side wall 12a to further bend (curve inward) in the direction of the laminate battery 1, that is, to bulge inward, and there is also a possibility that the separation distance 21 between the central portions becomes small [page 5] In an effort to optimize  the roles of the long sides and short sides of the housing part, it would have been obvious to one having ordinary skill in the art to have the two long sides 12a  and two short sides  12b of the flat face of the housing part 12, have a ratio of a distance between a curve apex in one of the two long sides 12a and a curve apex in the other of the two long sides12a, to a length of the respective short sides 12b is 0.9 or more and 0.99 or less, in an effort to further define the deformation onto the long side walls  and the inward curve. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722